Citation Nr: 0432503	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-32 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing in September 2004.  

The issues of service connection for PTSD and hypertension 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



REMAND

In September 2004, the veteran testified at a personal 
hearing.  Essentially, the veteran has reported having a 
continuity of symptomatology since service and that the 
record contains independent competent medical evidence of a 
possible link between his current PTSD and in-service 
stressors.  The record also contains VA medical evidence that 
support the claim of service connection.  

The veteran testified to receiving ongoing treatment for his 
PTSD from the VA Medical Centers (VAMC).  The claims file 
contains VA treatment records dated in March 2003, however, 
there is no evidence of recent treatment.  

Also, the veteran reported that he has received treatment 
from a private physician.  However, it is unclear whether the 
veteran's has been treated for his claimed disabilities.  

Further, while the record contains some VA medical evidence, 
it is clear that there are outstanding records that have not 
been associated with the veteran's claims file.  In this 
case, VA is obligated to obtain relevant treatment records.  
38 U.S.C.A. § 5103A(b),(c) (West 2003).  

The RO should obtain a comprehensive list of any medical 
treatment for the veteran's PTSD and hypertension from all VA 
and non-VA healthcare providers then take the necessary steps 
to obtain any outstanding evidence.  

The veteran in this case has testified to some degree of 
participation in combat operations in the Republic of 
Vietnam.  The veteran's DD Form 214 reflects over 1 year of 
foreign service, the award of the Bronze Star Medal, and 
service as part of the 25th Infantry Division.  The veteran 
has also provided stressor statements that do not appear to 
have been verified.  As such, the RO should attempt to verify 
the veteran's claimed stressors.  

The Board notes that VA is required to provide an examination 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

While the veteran has been examined for VA purposes in May 
2003, the VA medical opinion that linked the veteran's PTSD 
to service was based on unverified stressors.  Once the 
development of the veteran's claimed stressors has been 
completed, the veteran should be reexamined.  

With regard to the claim of service connection for 
hypertension, the veteran has testified that his hypertension 
is related to his PTSD symptoms.  Alternatively, the veteran 
claims his hypertension had its onset in-service.  He has 
noted being diagnosed with hypertension in 2003; however, the 
record is incomplete and lacks evidence of treatment for 
hypertension.  Once the development regarding the veteran's 
hypertension is complete, the veteran should be examined for 
VA purposes.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
obtained detailed information referable 
to all of the claimed stressor events 
during his military.  Then the RO should 
take all indicated action to refer the 
case to the appropriate agency in order 
to verify the claimed in-service 
stressors identified by the veteran.  

2.  The RO should obtain any treatment 
records for the veteran's hypertension 
and PTSD from VA from the VAMC for the 
period from March 2003 to the present.  

3.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
a list of all non-VA medical treatment 
received for his claimed hypertension and 
psychiatric disorder, to include PTSD for 
the period from 2003 to the present.  The 
RO should then obtain all outstanding 
treatment records not already associated 
with the veteran's claims file.  

4.  Then, the RO should then make 
arrangements for a VA examination to in 
order to determine the nature and likely 
etiology of the claimed PTSD.  The claims 
folder should be to the examiner(s) for 
review.  The examination report, or an 
addendum to the report, should reflect 
that such a review was made.  All 
indicated testing should be performed.  
Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has a current psychiatric 
disability, to include PTSD, that is 
related to any in-service stressors or 
other disease or injury in service.  The 
examiner should identify all stressor 
events that support the diagnosis of 
PTSD, if any.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth.  

5.  The RO make should arrangements for 
the veteran to be afforded a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
hypertension.  The claims folder should 
be made available to the examiner(s) for 
review.  The examination report should 
reflect that such a review was made.  All 
indicated testing should be performed.  
The examiner should elicit from the 
veteran and record a complete clinical 
history.  Based on his/her review of the 
case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran has current 
disability manifested by hypertension 
that is due to disease in service or was 
caused or aggravated by any service-
connected disability.  The rationale for 
all opinions expressed and conclusions 
reached should be set forth.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


